department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date u i l legend t i u o n dear contact person identification_number telephone number employer_identification_number this letter is in reference to the letter dated date as supplemented by the letter dated date from the authorized representative of m ruling that contracting with a member of an exempt organization’s board_of directors for compensation_for services provided under duly negotiated contracts does not constitute private_inurement create a conflict of interest nor jeopardize the exempt status of the organization under sec_501 of the internal_revenue_code m is requesting a m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax as a business league under sec_501 of the code m's articles of incorporation state that m was organized for the purposes of education and as a professional trade_association of m professionals including but not limited to establishing and maintaining a code of ethics promoting continuing education and establishing cooperation between members of the profession m states that its activities implement the above purposes and that its major product is providing quality educational opportunities for its members and non-members in the m profession such professionals are required to obtain an established number of hours of continuing professional education each year to maintain their respective licensing status strives to provide the best quality product at locations convenient to the participants at the least cost as possible m also publishes a monthly newsletter with the latest m issues laws regulations and court cases m also operates a website for member communications m provides ten member newsletters annually and two client newsletters the members can send to their clients m m states that it is operated by a seven member elected board_of directors the board elects a president vice-president secretary and treasurer from its ranks as provided in the bylaws of m m states that it contracts with one of its board members a a is m’s educational director and is an instructor and course developer in order to provide quality educational opportunities a researches the latest material and m changes to write and develop all educational and training material the material must be finished and sent to the office staff camera ready no later than the end of september each year under m's contract with a a is paid a royalty for each book sold as compensation_for development of the material a is required to provide supplementary material for any late passage legislation for which a receives nothing the contract provides for payment to a for each hour presentation at prearranged educational sites this fee includes payment for time spent in preparation and travel lodging_expenses are reimbursed at the standard federal rate all travel meals and m also operates an m hot line that allows m professional members to call in requesting assistance with m issues and concerns m contracts with a to schedule and manage the hotline and assist members with their questions a is compensated for each day of operation a is responsible for scheduling days of operation and assignment of personnel to work the days of operation a receives no compensation as m’s educational director except reimbursement for any out of pocket expenses as educational director a determines the schedule for all of the training the sites instructors cities and recommended facilities training and facilitating of an instructor cadre a secures contracts from each instructor and is required to facilitate an instructors meeting prior to the commencing of each training session a is responsible for hiring the code of standards of m’s board_of directors states in part the following i ii members of the board may be allowed to transact business with m when a conflict of interest or potential for conflict of interest real or perceived arises the affected board members must disclose the facts of such conflict or potential conflict to the entire board_of directors iii members of the board must be excused from participation in any considerations determining compensation to the board member and any affiliated entities which may receive compensation from m iv a member of the board who receives compensation from m may not participate in any deliberations or vote to determine compensation to the affected board members and any affiliated entities which may receive compensation from m the board’s policy against inurement updated date states in part the following i the board_of directors may contract with a board member to render services for compensation_for services in addition to the board member's service as a board member ii all payments of compensation must be approved by a majority vote of the board_of directors excluding the director to whom the compensation will be paid iii the director providing the service may not vote on the motion and must absent him herself from the room during the discussion iv the board_of directors or a committee appointed by the board will initiate the gathering of data from the marketplace and or objective third parties this data must be secured prior to the establishment of the amount of compensation the data must be used to determine market rates for such services taking into account the qualifications of the provider v the board_of directors or its committee must have adequately documented the basis for its decision the time it was made vi it is the duty and prerogative of the board to make the final_determination of the compensation to be authorized however the board_of directors must review the market data prior to the establishment of the rate and terms of compensation and give the market data due consideration m states that in contracting with a it follows its policy against inurement exactly as it is m also states that its compensation paid to a is determined based upon market stated comparables obtained from available like-kind organizations and the department of labor bureau of labor statistics and it is considered to be reasonable by its board_of directors sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations in part provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regulation business of a kind ordinarily carried on for profit the regulation provides that organizations otherwise exempt from tax under this section are taxable on their unrelated_business_taxable_income revrul_66_151 1966_1_cb_152 holds that the management of health and welfare plans for a fee by a business league exempt under sec_501 of the code is an unrelated business within the meaning of sec_513 the organization is composed of firms in a particular industry and its purpose and principal activity is to represent such firms in all matters pertaining to their relations with labor and labor unions the organization also regularly manages health and welfare plans for its members and receives a fixed fee for each employee covered by the plan significant amounts of the organization’s income and expenses are attributable to the management of these plans the revenue_ruling concludes that the management of the plans by the organization constitutes the conduct of unrelated_trade_or_business revrul_67_251 1967_2_cb_196 holds that a business league which extends financial aid and welfare services to its members does not qualify for exemption under sec_501 of the code since part of its net_earnings is inuring to the benefit of private individuals even though its financial aid to members is minor in relation to its other activities which are directed to improvement of business conditions in a line_of_business revrul_69_383 1969_2_cb_113 holds that the exempt status of a hospital will not be jeopardized where after arm’s length negotiations it enters into an agreement with a hospital based radiologist to compensate him on the basis of a fixed percentage of the departmental income the revenue_ruling states that under the written_agreement with the radiologist the hospital provided space equipment and supplies and made nonmedical personnel available to the department of radiology the radiologist agreed to manage the department participate in the hospital's educational program and perform all radiological services required by hospital patients employees and students while the radiologist serves as the professional and administrative head of the hospital's department of radiology he has no control_over or management authority with respect to the hospital itself the revenue_ruling states that the amount received by the radiologist under the written_agreement is not excessive when compared to the amounts received by radiologists having similar responsibilities and handling a comparable patient volume at other similar hospitals the revenue_ruling concludes that since the radiologist did not control the organization the agreement was negotiated at arm's length and the amount the radiologist received was reasonable in terms of the responsibilities and activities that he assumed under the contract the arrangement does not constitute inurement of net_earnings to a private individual within the meaning of sec_1_501_c_3_-1 of the regulations accordingly the organization does not jeopardize its exemption under sec_501 of the code in world family_corporation v commissioner of internal revenue 81_tc_958 the tax_court stated that it is well established that an exempt_organization is entitled to pay reasonable_compensation for services without endangering its exemption such payments are permissible even though they are made to the organization’s trustees officers or founders the issue is whether the payments are reasonable see 26_tc_648 the cited precedent shows that a member of an exempt_organization may provide services to that organization and may be compensated for the provision of such services as stated in world family_corporation supra it does not matter whether the individual receiving the reasonable_compensation is the exempt organization’s trustee officer or founder such a determination would include an exempt organization’s board member such compensation is not considered to be financial aid as described in revrul_67_251 supra and thus is not considered to be inurement to the benefit of private individuals within the meaning of sec_501 of the code in this case the services being provided by a relate directly to m’s exempt_purpose under sec_501 and thus are not considered to be the conduct of unrelated_trade_or_business as discussed in revrul_66_151 supra as discussed in revrul_69_383 supra exemption from federal_income_tax of an organization is not jeopardized where agreements on compensation are entered into through negotiations conducted at arm’s length and are not considered to be excessive based on persons having similar responsibilities and comparable duties follows its policy against inurement and states that the compensation paid to a is based upon market comparables obtained from available like-kind organizations and the department of in this case m states that it labor bureau of labor statistics and it is considered to be reasonable by its board_of directors accordingly based on the facts and circumstances discussed above we rule as follows m's contract for services with a does not violate prohibitions against private_inurement or jeopardize m’s tax-exempt status under sec_501 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon m's tax status should be reported to the service because it could help resolve questions concerning m’s federal_income_tax status this ruling should be kept in m’s permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m's authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice sincerely yours manager exempt_organizations technical group
